DETAILED ACTION
Response to Amendment
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed 09/15/2022 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (Provisional application No. 63/088,610, filed on Oct. 7, 2020), Applicant argues on pages 8-9 that You '722 fails to disclose "defining a configuration of inputs and outputs associated with the identified cascaded content preparation processes based on a content preparation template, wherein a unique configuration id is associated with the configuration of inputs and outputs," as recited in claim 1.
Applicant’s arguments are not persuasive. In view of the amendment and after further search and consideration, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by You under new ground of rejection as described below.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (Provisional application No. 63/088,610, filed on Oct. 7, 2020).
Regarding claim 1, You discloses a method of content preparation for a 5G network, executable by a processor, comprising (para [0008, 0086] shows network based media processing (NBMP) for a 5G network): 
identifying one or more cascaded content preparation processes (para [00132] shows a workflow is a sequence of tasks connected as a graph that processes the media data; Fig 6 and para [00117] show an NBMP Workflow consists of one or more (cascaded) tasks, for example, tasks 602, 604, 606, 608, 610, 612, 614, and 616); 
defining a configuration of inputs and outputs associated with the identified cascaded content preparation processes based on a content preparation template (para [00108] shows the NBMP can define APIs and formats such as Function templates and workflow description document (WDD) consisting of a number of logic descriptors; para [00160] shows the input/output descriptions of the tasks; para [00152] shows the workflow manager 1404 can change the connection between a task 1406 and task 1408 with new connection information in the input and output descriptors, e.g. configuration of inputs and outputs associated with task 1406 and task 1408), 
wherein a unique configuration id [network addresses and network port numbers] is associated with the configuration of inputs and outputs (para [00152] shows new connection information, for example, new network addresses and network port numbers in the input and output descriptors); and 
generating a workflow corresponding to the defined configuration of inputs and outputs based on two or more of the identified cascaded content preparation processes (para [00107] shows the workflow manager (the Manager) creates a workflow based on the workflow description document (WDD) that it receives from the NBMP Source; para [00108, 00160] shows NBMP uses the so-called input/output descriptions of the tasks effected as the basic elements for its all resource documents such as the workflow documents, task documents, and function documents.)

Regarding claim 2, You as applied to claim 1 discloses unique identifiers correspond to each of the inputs and the outputs (para [00152] shows network addresses and network port numbers in the input and output descriptors.)

	Regarding claim 3, You as applied to claim 1 discloses the inputs are defined by an ingest configuration having a defined address and protocols (para [00105] shows a media flow 535 is output towards the media sink 524; para [00152] shows network addresses and network port numbers in the input and output descriptors; para [0092] shows transmission control protocol-internet protocol (TCP-IP).)

	Regarding claim 4, You as applied to claim 1 discloses the outputs are defined by an ingest configuration having a defined address and protocols (para [00105] shows a media flow 535 is output towards the media sink 524; para [00152] shows network addresses and network port numbers in the input and output descriptors; para [0092] shows transmission control protocol-internet protocol (TCP-IP).)

	Regarding claim 5, You as applied to claim 1 discloses processing one or more audio and video inputs from among the inputs by a content preparation process from among the identified cascaded content preparation processes (para [0082] shows the controller 56 may further be connected to codec circuitry 54 suitable for carrying out coding and/or decoding of audio and/or video data.)

Regarding claims 8-12, claims 8-12 are directed to a system. Claims 8-12 require limitations that are similar to those recited in the system claims 1-5  to carry out the method steps.  And since the reference You anticipates the system that carries out the method including limitations required to carry out the method steps, therefore claims 8-12 would have also been anticipated by You.
Furthermore, You as applied to claims 8-12 discloses one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (para [0095]).

Regarding claims 15-19, claims 15-19 are directed to a computer readable medium. Claims 15-19 require limitations that are similar to those recited in the system claims 1-5 to carry out the method steps.  And since the reference You anticipates the system that carries out the method including limitations required to carry out the method steps, therefore claims 15-19 would have also been anticipated by You.
Furthermore, You as applied to claims 15-19 discloses a non-transitory computer readable medium having stored thereon a computer program (para [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You, further in view of YuYou et al. (US20220167026A1).
Regarding claims 6, 13 and 20, You as applied to claims 5, 12 and 19 fails to teach generating a manifest for audiovisual content based on providing audio and video outputs associated with the one or more audio and video inputs to a content preparation process from among the identified cascaded content preparation processes.
However, YuYou discloses generating a manifest for audiovisual content based on providing audio and video outputs associated with the one or more audio and video inputs to a content preparation process from among the identified cascaded content preparation processes (para [0023] shows a network based media processing (or NBMP) function performs processing of the input media that can generate output media or metadata. Non-limiting examples of such media processing include streaming manifest generation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of You with the teaching of YuYou in order to describe details such as input and output data, required functions, requirements etc. for the workflow (YuYou; para [0052]).

Regarding claims 7 and 14, You-YuYou as applied to claims 6 and 13 discloses the audio and video outputs correspond to different formats, different media codecs, or different profiles than the audio and video inputs (You; para [00106] shows the input and output formats; para [00115] shows streaming of media and metadata from the network to the sink in different formats. YuYou; para [0065] shows encoding and decoding formats (e.g. H264 AVC or H265 HEVC).)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442